Citation Nr: 1508619	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-33 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as anxiety with sleeplessness and irritability.

2.  Entitlement to service connection for chronic fatigue syndrome and/or fatigue due to an undiagnosed illness.

3.  Entitlement to service connection for muscle joint stiffness and pain to include as due to an undiagnosed illness.

4.  Entitlement to service connection for irritable bowel syndrome (IBS) and/or gastrointestinal problems to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Additional evidence was associated with the claims file after the issuance of October 2012 statement of the case and October 2012 supplemental statement of the case.  The record does not contain a waiver from the Veteran of initial RO consideration of this evidence.  Nonetheless, the Board will not refer this evidence to the RO, because the benefit to which the evidence relates can be granted in full on appeal without such referral.  See 38 C.F.R. § 20.1304(c) (2014).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.

The issues of entitlement to service connection for fatigue (to include chronic fatigue syndrome), muscle joint stiffness/pain, IBS and/or gastrointestinal problems, skin disorder and entitlement to an increased rating for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise with respect to whether the Veteran's adjustment disorder and mood disorder with sleeplessness are caused by his service-connected fibromyalgia.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, adjustment disorder and mood disorder with sleeplessness are caused by the Veteran's service-connected fibromyalgia. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal with respect to entitlement to service connection for a psychiatric disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that he has a current psychiatric disorder that is related to service or caused by or aggravated by his medical disorders to include his service-connected fibromyalgia.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In assessing whether the Veteran is entitled to service connection for a psychiatric disorder, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  A September 2009 VA mental health examination shows that the Veteran was diagnosed with an adjustment disorder.  A September 2013 VA treatment record also reflects that the Veteran was diagnosed with a mood disorder.  Accordingly, the Veteran has a current diagnosis of a psychiatric disorder.

With respect to the issue of whether the Veteran's adjustment disorder and mood disorder are secondary to his service-connected fibromyalgia, the record contains two positive medical opinions.  In this regard, a VA examiner in September 2009 determined that the Veteran's symptoms of sleep impairment (manifested by early morning wakening), sadness and frustration are diagnosed as adjustment disorder due to joint pain previously diagnosed as fibromyalgia.  A VA treatment record dated in September 2013 shows that the Veteran was diagnosed with a mood disorder due to fibromyalgia.  

In conclusion, the record contains two positive medical opinions that the Veteran's current adjustment disorder and mood disorder are caused by his service-connected fibromyalgia and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for adjustment disorder and mood disorder with sleeplessness is warranted.


ORDER

Entitlement to service connection for adjustment disorder and mood disorder with sleeplessness is granted.


REMAND

The Veteran was provided with a VA examination in August 2009 regarding his symptoms of chronic fatigue syndrome and/or symptoms of fatigue in August 2009.  The examiner determined that the Veteran did not appear to have chronic fatigue syndrome based on the established criteria for the diagnosis and his symptoms appear to be related to the Veteran's diagnosis of fibromyalgia.  The examiner noted that it would be helpful to be provided with the Veteran's outside rheumatology records.  The Board observes that it appears that the examiner did not have a copy of the Veteran's claims file to include any pertinent treatment records associated with the file.  Furthermore, the examiner specifically noted that it would be helpful in his determination if he had copies of the Veteran's private treatment records.  Accordingly, the Veteran should be provided with another VA examination to determine if the Veteran has a chronic fatigue syndrome, and if not, whether his symptoms of chronic fatigue are related to his service in Southwest Asia to include as due to an undiagnosed illness and/or is a symptom of his service-connected fibromyalgia.  

With respect to the Veteran's service connection claim for muscle joint stiffness/pain, the VA examinations in August 2009 and September 2009 do not address whether the Veteran's complaints of muscle pain are related to his service in Southwest Asia to include as due to an undiagnosed illness and/or is a symptom of his service-connected fibromyalgia.  Thus, the Veteran should be provided with a VA examination and opinion to address this issue.

The Board observes that the Veteran was provided with a VA examination in September 2009 with respect to his service connection claim for IBS and/or gastrointestinal problems.  The examiner determined that he needed more information regarding the Veteran's diarrhea and/or irritable bowel syndrome to determine if it was related to service.  The examiner did not state what information he needed in order to be able to provide a nexus opinion.  In addition, the examiner did not review the Veteran's claims file.  Therefore, the Veteran should be provided with another VA examination and opinion.

Regarding the Veteran's service connection claim for a skin disorder, the Veteran was diagnosed with dermatophytosis in a September 2009 VA examination.  VA treatment records also reflect that the Veteran was diagnosed with tinea pedis.  The examiner did not have a copy of the claims file and he did not provide any opinion with respect to whether the skin condition is related to his active military service.  Thus, the Veteran should be provided with another VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding private treatment records with respect to the remaining issues on appeal.  After securing the appropriate consent, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. Obtain and associate with the claims file any outstanding VA treatment records with respect to the issues on appeal.  All efforts should be documented and appropriate procedures followed.

3. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination by the appropriate medical specialist or specialists to evaluate the Veteran's service connection claims for muscle joint stiffness/pain, chronic fatigue, and gastrointestinal problems and to determine the current nature and severity of his service-connected fibromyalgia.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner is asked to document in detail all of the Veteran's symptoms of fibromyalgia to include the frequency and duration of the symptoms.  The examiner or examiners should also address the following:

a. Whether the Veteran's muscle joint stiffness/pain, chronic fatigue, and IBS/gastrointestinal problems are at least as likely as not (i.e., a 50 percent or greater probability) related to a known clinical diagnosis to include the Veteran's service-connected fibromyalgia.  

b. If the examiner or examiner's identifies a diagnosis other than fibromyalgia, then he/she should provide an opinion as to whether such diagnosis is at least as likely as not (i.e., a probability of 50 percent or more) etiologically related to the Veteran's active military service.

c. If the answer to (a) is negative, then whether the symptoms of muscle joint stiffness/pain, chronic fatigue and/or IBS/gastrointestinal problems are at least as likely as not (i.e., a 50 percent or greater probability) associated with a chronic undiagnosed illness to include chronic fatigue syndrome that originated during the Veteran's Gulf War service.

An explanation should be provided for all opinions expressed in the report.

4. After completing directives (1) and (2) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination for his service connection claim for a skin disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's dermatophytosis, tinea pedis and any other skin disorder found on examination are at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service. 

The examiner should provide an explanation for all conclusions reached.  

5. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


